Citation Nr: 9919874	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-27 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a gastrointestinal disability, to include 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to February 
1986 and he also participated in a prior period of active 
duty for training from June to September 1982.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The appeal was thereafter certified 
for the Board's review by the New Orleans, Louisiana RO.

A Travel Board Hearing (TBH) was held on November 30, 1995, 
in New Orleans, Louisiana, before Jack W. Blasingame, who is 
a Member of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing is of record.

The Board remanded the three above matters in March 1998, for 
additional development, and they are now back at the Board, 
ready for their appellate review.  In that remand, the Board 
reminded the veteran that he was free to submit a claim based 
on clear and unmistakable error, as he appeared to have 
indicated several times in the file that he felt that a 
September 1986 rating decision contained such type of error.  
A more recent statement was received by the veteran, dated in 
April 1999, and the Board notes, once again, that the veteran 
still appears to be implicitly raising such a claim, which 
has never been adjudicated and is therefore not before the 
Board at this time.

Regarding the above, the veteran is again hereby reminded 
that, in order for the RO to develop and adjudicate a claim 
based on clear and unmistakable error, he needs to submit 
such a claim, proffering more than a mere disagreement as to 
how the facts were weighed or evaluated in the prior 
adjudication in question.  The claim must contain specific 
allegations that could only lead reasonable minds to conclude 
that the original decision was fatally flawed at the time 
that it was made.  See, in this regard, 38 C.F.R. § 3.105(a) 
(1998), as well as the cases of Russell v. Principi, 3 Vet. 
App. 310 (1992), Olson v. Brown, 5 Vet. App. 430 (1993), and 
Fugo v. Brown, 6 Vet. App. 41 (1993).  Until and unless the 
veteran submits such a claim, the RO will simply be impeded 
to take any action regarding it.


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran 
currently suffers from a left ankle disability that had its 
onset or is in any way causally related to service.

2.  The last disallowance of the claim for service connection 
for bilateral hearing loss was accomplished in a September 
1986 rating decision, which the veteran never appealed and is 
now final.

3.  The evidence that has been associated with the claims 
folder since September 1986 is either duplicative of some of 
the evidence that was already of record as of September 1986 
or new, and if new, it is either not pertinent or merely 
cumulative in nature and none of it is deemed so significant 
as to warrant its consideration in order to fairly decide the 
merits of the claim for service connection for bilateral 
hearing loss.

4.  The last disallowance of the claim for service connection 
for a gastrointestinal disability, to include IBS, was 
accomplished in a September 1986 rating decision, which the 
veteran never appealed and is now final.

5.  The evidence that has been associated with the claims 
folder since September 1986 is either duplicative of some of 
the evidence that was already of record as of September 1986 
or  new, and if new, it is either not pertinent or merely 
cumulative in nature and none of it is deemed so significant 
as to warrant its consideration in order to fairly decide the 
merits of the claim for service connection for a 
gastrointestinal disability, to include IBS.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim for service connection for a left knee disability that 
is well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The evidence that has been produced since the September 
1986 rating decision is not new and material and therefore it 
does not serve to reopen the previously denied claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The evidence that has been produced since the September 
1986 rating decision is not new and material and therefore it 
does not serve to reopen the previously denied claim for 
service connection for a gastrointestinal disability, to 
include IBS.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws, regulations and caselaw applicable to all claims for 
service connection:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") has said that VA's statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Laws, regulations and caselaw applicable to all claims based
on new and material evidence:

A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1998).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision becomes 
final if no NOD is filed within that time.  38 U.S.C.A. § 
7105(b) and (c) (West 1991); 38 C.F.R. § 20.302(a), 20.1103 
(1998).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board notes that, while the present case was pending on 
appeal, a decision of the Federal Circuit set forth new 
guidance for the adjudication of claims for service 
connection based on the submission of new and material 
evidence.  In particular, it is noted that, in the case of 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" that had been adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C.A. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin and related cases (see, e.g., Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995), and Evans v. Brown, 9 Vet. App. 273 (1996)) that 
required the reopening of a claim on the basis of a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the case, was declared invalid.  Thus, 
the legal standard that nowadays remains valid, 38 C.F.R. 
§ 3.156(a), requires that, in order for the new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

Precedent decisions by the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See, 
Tobler v. Derwinski, 2 Vet. App. 8 (1991); and Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It therefore follows 
that a precedent decision of the Federal Circuit, a court of 
superior jurisdiction, must be given immediate force and 
effect as well.  Accordingly, in reviewing the two new and 
material issues hereby on appeal, the Board will consider the 
question of whether new and material evidence has been 
submitted in accord with the holding in Hodge, supra, i.e., 
strictly under the criteria set forth in § 3.156(a).

No prejudice to the veteran in the present case is exercised 
by the Board's appellate disposition herein because, first, 
the veteran has already been provided notice of the 
applicable law and regulations pertaining to claims based on 
new and material evidence, second, the claim was recently re-
adjudicated by the RO under § 3.156(a) (see, in this regard, 
a Supplemental Statement of the Case dated in February 1999), 
and, third, and more importantly, VA's review of the claim 
under the more flexible Hodge standard accords the veteran a 
less stringent "new and material" evidence threshold to 
overcome.  See, in this regard, Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); and Fossie v. West, 12 Vet. App. 1, 5 
(1998).

First Issue
Entitlement to service connection for a left ankle 
disability:

A review of all the evidence of record, to include the 
testimony offered by the veteran at an RO hearing that was 
held in November 1993 and thereafter at the TBH of November 
1995, reveals that the veteran has continuously contended 
that he injured his left ankle during service in June 1983, 
that that injury resulted in a chronic left ankle disability 
that he currently suffers from and that, consequently, he is 
entitled to be service-connected for that service-incurred 
disability.

The service medical records indeed reveal that the veteran 
sprained (or strained, depending on the record) his left 
ankle in May 1993 and that, in addition to rest and 
medication, the left ankle was first put into a posterior 
splint and then apparently in a cast.  X-Rays that were 
obtained on three separate occasions at that time revealed 
swelling but showed no evidence of fracture or dislocations, 
as noted in the following three paragraphs.

According to the report of an X-Ray obtained on June 4, 1983, 
views of the left ankle demonstrated soft tissue swelling 
overlying the lateral malleolus, but with no definite 
fractures or dislocations noted.  It was noted in this report 
that, due to the overlying soft tissue swelling, significant 
soft tissue damage or an occult fracture could not be 
completely excluded and that this should be correlated 
clinically.  The impression was listed as soft tissue 
swelling overlying the lateral malleolus.

According to the report of an X-Ray obtained on June 22, 
1983, views of the left ankle demonstrated soft tissue 
swelling over the left lateral malleolus, but there was no 
evidence of fracture or dislocation.  The impression was 
listed as soft tissue swelling over the left lateral 
malleolus, otherwise negative exam.

According to the report of an X-Ray obtained on July 6, 1983, 
left ankle films demonstrated soft tissue swelling over the 
left lateral malleolus, which was somewhat decreased in 
amount since last seen on June 22.  Again, it was noted that 
no evidence of fracture or dislocation was present and the 
impression was listed as soft tissue swelling as described, 
otherwise, negative examination.

The veteran's contentions of the above inservice injury 
having caused a chronic left ankle disability are, however, 
not supported by the record, as no further problems with the 
left ankle were reported during service, to include at the 
time of separation, when the veteran's physical examination 
was entirely negative, and there is no post-service medical 
evidence revealing the current manifestation of a chronic 
left ankle disability, as shown in the account of the 
pertinent medical evidence of record that follows.

According to the report of a May/June 1986 VA 
orthopedic/neurological evaluation, the veteran reported a 
left ankle sprain, inversion type, "a few years ago," which 
had involved a lot of pain and swelling and was treated by 
casting.  Currently, he complained of ease of sprain of this 
ankle from stepping on a rock or making a misstep and said 
that, when this happened, there was lateral malleolar region 
pain and swelling.  The pertinent diagnosis was listed as 
follows:  "By history only, not clinically apparent, and 
nonlimiting, description of prior inversion sprain, left 
ankle, with ease of resprain described, no positive clinical 
findings to report, but X-rays are ordered for the record."  
It is noted that a handwritten note was thereafter added to 
this report, apparently by the subscribing VA orthopedic 
surgeon, indicating that there were "no radiologic 
abnormalities described on [the] multiple views ordered as 
noted above."  This comment was likely prompted by the 
report of VA X-Rays that were obtained in May 1986, according 
to which an X-Ray of the veteran's left ankle was negative 
for fracture, dislocation or bony abnormality.
 
A partially-legible January 1989 VA outpatient medical record 
reflects the veteran's visit to a VA podiatrist with 
complaints of the left ankle giving out, objective findings 
of the left leg being shorter than the right and an 
assessment of a short left leg, with an unstable left ankle, 
by history and physical exam.  No objective radiographic 
evidence was apparently obtained at that time and it is noted 
that VA X-Rays that were thereafter obtained in February 1993 
revealed again no fractures, dislocations or other bony 
pathology in the veteran's left ankle and the impression was 
listed as a normal study.

As clearly shown above, the veteran did sprain/strain his 
left ankle during service in 1968 but it has not been shown 
that this injury was more than acute in nature, as no further 
competent evidence demonstrating that this injury resulted in 
a chronic left ankle disability has ever been produced.  The 
Caluza criterion of competent evidence of a present 
disability has not been met.  This essentially means that the 
veteran has failed in his initial duty to submit a claim for 
service connection that is well grounded or capable of 
substantiation and, this being the case, the Board has not 
acquired jurisdiction over the claim, which has failed and 
must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is simply not well grounded or capable of substantiation, but 
he has not reported that any additional competent evidence 
exists that, if obtained, would render that claim well 
grounded or capable of substantiation.  Under these 
circumstances, VA has no further duty to assist him, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of this appealed claim for service connection.  
See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Second Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for bilateral 
hearing loss:

A review of the evidence of record reveals that the claim of 
entitlement to service connection for bilateral hearing loss 
was first denied in a September 1986 rating decision, which 
took into consideration the service medical records and the 
report of a VA audiological evaluation that was conducted in 
May 1986, which revealed that the veteran had normal hearing 
in the right ear and normal hearing through the speech range, 
but with mild high frequency sensorineural hearing loss, in 
the left ear.  The veteran did not appeal this denial of 
service connection and the decision thus became final.  Then, 
in the May 1993 rating decision hereby on appeal, the RO 
denied a request from the veteran to reopen (and grant) the 
previously denied claim for service connection for bilateral 
hearing loss.

The rating decision of September 1986 was the last 
disallowance of the claim for service connection for 
bilateral hearing loss and, consequently, the evidence that 
should be analyzed at this time, for purposes of determining 
whether the veteran has submitted evidence that is new and 
material so as to warrant the reopening of this claim for 
service connection, is all the evidence that was submitted 
after that rating decision of September 1986.

The evidence that has been associated with the file since 
September 1986 consists of the following:

1.  Duplicates of some of the service 
medical records.

2.  VA outpatient medical records dated 
between 1987 and 1998, reflecting medical 
treatment for several disabilities other 
than hearing loss.

3.  The report of an October 1988 VA 
audiological evaluation again revealing 
evidence of left ear hearing loss at the 
higher (4000, 6000 and 8000 MHz) levels 
and also revealing, for the first time in 
the record, evidence of right ear hearing 
loss, also at the higher (4000, 6000 and 
8000 MHz) levels.

4.  The report of a March 1990 periodic 
medical examination that the veteran 
underwent while serving in the Air Force 
Reserves, reflecting a diagnosis of 
bilateral high frequency hearing loss, 
with specific decibel loss levels of 
"30" at the 4000 and 6000 MHz levels 
for the right ear and "60" at the 4000 
and 6000 levels for the left ear.

5.  A report of medical history filled 
out and signed by the veteran in March 
1990, which reveals his denial of 
currently having, or ever having had, 
hearing loss. 

6.  The reports of a February 1993 VA 
non-tuberculosis disease and injuries 
examination and several X-Rays of 
multiple bodyparts, containing no 
references to bilateral hearing loss.

7.  The veteran's testimony at the RO 
hearing of November 1993, addressing 
other issues on appeal and restating his 
contentions to the effect that a 
currently-manifested bilateral hearing 
loss is causally related to service.

8.  The veteran's testimony at the TBH of 
November 1995, again addressing other 
issues on appeal and restating his 
contentions to the effect that a 
currently-manifested bilateral hearing 
loss is causally related to service

The evidence referred to in item number one above is not new 
because it is essentially duplicative of some of the evidence 
that was already of record as of September 1986.  The 
remaining evidence is all new, in the sense that it was not 
of record as of September 1986, but is not material for the 
reasons set forth in the following paragraphs.

The evidence referred to in items numbers two and six above, 
as well as that evidence in items numbers seven and eight 
reflecting the veteran's testimony regarding issues other 
than service connection for bilateral hearing loss, is not 
material because it is not pertinent to the issue of service 
connection for bilateral hearing loss.

The evidence referred to in items three, four and five above, 
as well as that evidence in items numbers seven and eight 
reflecting the veteran's testimony regarding the issue of 
service connection for bilateral hearing loss, is not 
material because, while pertinent to the issue of service 
connection for bilateral hearing loss, it essentially reveals 
that, as of October 1988, more than six years after service, 
the veteran was diagnosed with right ear high frequency 
hearing loss and reiterates the fact that the veteran suffers 
from left ear high frequency hearing loss, as well as his 
contentions regarding his belief that the bilateral hearing 
loss should be service-connected, and, in this regard, is 
essentially cumulative in nature.

The Board finds that none of the above evidence, to include 
the evidence referred to in the previous paragraph, can be 
considered to be so significant as to warrant its 
consideration in order to fairly decide the merits of the 
claim for service connection for bilateral hearing loss, as 
required by 38 C.F.R. § 3.156(a) (1998).  As explained above, 
either the newly-submitted evidence is not new, or new but 
not material due to its being not pertinent, or new but not 
material due to the fact that, even if pertinent, it is 
essentially cumulative in nature.

In view of the above, the Board hereby concludes that the 
veteran has failed in his duty to submit evidence that is 
both new and material so as to warrant the reopening of the 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  The present appeal has failed, 
as it is hereby being denied, and the claim remains unopened.

Third Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for a 
gastrointestinal disability,
to include IBS:

A review of the evidence of record reveals that the claim of 
entitlement to service connection for "abdominal pain" 
manifested by IBS was first denied in the aforementioned 
September 1986 rating decision, which took into consideration 
the service medical records and the report of a VA medical 
examination that was conducted in May 1986 (and signed in 
June 1986), which revealed complaints of abdominal pains 
since service and a diagnosis of abdominal pains, by history, 
of undetermined etiology.  It is noted that, in denying the 
claim, the RO explained that the record showed that the 
veteran's complaints of abdominal pain had preceded service 
and were not shown to have been aggravated by active military 
service.

As was the case with the denial of service connection for 
bilateral hearing loss, the veteran did not appeal the above 
denial of the claim for service connection and the decision 
thus became final.  Then, in the May 1993 rating decision 
hereby on appeal, the RO denied a request from the veteran to 
reopen (and grant) the previously denied claim for service 
connection for "gastrointestinal problems" (hereinafter, 
and elsewhere in this decision, referred to as a "claim of 
entitlement to service connection for a gastrointestinal 
disability, to include IBS").

The rating decision of September 1986 was the last 
disallowance of the claim for service connection for a 
gastrointestinal disability, to include IBS and, 
consequently, the evidence that should be analyzed at this 
time, for purposes of determining whether the veteran has 
submitted evidence that is new and material so as to warrant 
the reopening of this claim for service connection, is all 
the evidence that was submitted after that rating decision of 
September 1986.

The evidence that has been associated with the file since 
September 1986 consists of the following:

1.  Duplicates of some of the service 
medical records.

2.  VA outpatient medical records dated 
between 1987 and 1998, reflecting medical 
treatment for several disabilities other 
than for a gastrointestinal disability. 
3.  Several VA outpatient medical records 
(to include a June 1988 record showing a 
diagnosis of IBS, a March 1992 record 
showing complaints of abdominal pain and 
a February 1997 record showing a 
diagnostic impression of gastroenteritis) 
reflecting some VA outpatient medical 
treatment for gastrointestinal 
difficulties.

4.  The report of medical history filled 
out and signed by the veteran in March 
1990, which reveals his denial of 
currently having, or ever having had, 
frequent indigestion and stomach, liver 
or intestinal trouble. 

5.  The reports of the February 1993 VA 
non-tuberculosis disease and injuries 
examination and several X-Rays of 
multiple bodyparts, containing no 
references to gastrointestinal problems 
or disabilities.

6.  The veteran's testimony at the RO 
hearing of November 1993, addressing 
other issues on appeal and restating his 
contentions to the effect that he suffers 
from a gastrointestinal disability that 
is causally related to service.

7.  The veteran's testimony at the TBH of 
November 1995, again addressing other 
issues on appeal and restating his 
contentions to the effect that he suffers 
from a gastrointestinal disability that 
is causally related to service.

The evidence referred to in item number one above is not new 
because it is essentially duplicative of some of the evidence 
that was already of record as of September 1986.  The 
remaining evidence is all new, in the sense that it was not 
of record as of September 1986, but is not material for the 
reasons set forth in the following paragraphs.

The evidence referred to in items numbers two and five above, 
as well as that evidence in items numbers six and seven 
reflecting the veteran's testimony regarding issues other 
than service connection for a gastrointestinal disability, is 
not material because it is not pertinent to the issue of 
service connection for a gastrointestinal disability, to 
include IBS.

The evidence referred to in items three and four above, as 
well as that evidence in items numbers six and seven 
reflecting the veteran's testimony regarding the issue of 
service connection for a gastrointestinal disability, is not 
material because, while pertinent to the issue of service 
connection for a gastrointestinal disability, it only shows 
that the veteran has complained of gastrointestinal problems 
several times after service, confirms the fact that IBS has 
been diagnosed and restates the veteran's contentions 
regarding his belief that the diagnosed IBS should be 
service-connected.  Most of it is essentially cumulative in 
nature and certainly not sufficient to warrant the reopening 
of the claim for service connection.

The Board finds that none of the above evidence, to include 
the evidence referred to in the previous paragraph, can be 
considered to be so significant as to warrant its 
consideration in order to fairly decide the merits of the 
claim for service connection for a gastrointestinal 
disability, to include IBS, as required by 38 C.F.R. 
§ 3.156(a) (1998).  As explained above, either the newly-
submitted evidence is not new, or new but not material due to 
its being not pertinent, or new but not material due to the 
fact that, even if pertinent, it is essentially cumulative in 
nature.

In view of the above, the Board hereby concludes that the 
veteran has failed in his duty to submit evidence that is 
both new and material so as to warrant the reopening of the 
previously denied claim of entitlement to service connection 
for a gastrointestinal disability, to include IBS.  The 
present appeal has failed, as it is hereby being denied, and 
the claim remains unopened.

Final consideration applicable to the two appealed claims 
based
on new and material evidence:

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could serve to reopen a finally denied 
claim, VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) 
to inform the claimant of the necessity to submit that 
evidence to complete his or her application for benefits.  
See, Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, 
VA has no outstanding duty to inform the veteran of the 
necessity to submit any such evidence in the present case 
because nothing in the record suggests the existence of 
evidence that might warrant the reopening of the finally 
denied claims of entitlement to service connection for 
bilateral hearing loss and a gastrointestinal disability, to 
include IBS.  (See, in this regard, Butler, at 171, in which 
the Court said that, while the veteran had, at some point in 
time, made a statement to the effect that he had received 
medical treatment at two particular places, he had made no 
suggestion that the treatment had resulted in any competent 
evidence that would suffice to reopen his previously denied 
claim for service connection and that, therefore, VA did not 
have a duty under § 5103(a) to inform him that those 
treatment records were necessary to complete his 
application.)  Accordingly, the Board is of the opinion that, 
in the present case, VA has not failed to meet its obligation 
with regard to the two above appealed claims under 
38 U.S.C.A. § 5103(a) (West 1991) and that, consequently, no 
further assistance to the veteran in this regard is warranted 
at this time.


ORDER

1.  Service connection for a left ankle disability is denied.

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened, and the appeal is denied.

3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a 
gastrointestinal disability, to include IBS, is not reopened, 
and the appeal is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

